DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7, 9-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7, 9-18 of U.S. Patent No. 11206497 (US Application No. 16633598). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example:
17502927
US Patent No. 11206497
1. A hearing device comprising: a processor configured to receive control signals from a first user input and a second user input; and a memory storing instructions that when executed by the processor cause the hearing device to: receive a first control signal that the hearing device has turned on; after the hearing device has turned on and before a first time period has expired, receive a second control signal to enter an airplane mode for the hearing device; and activate the airplane mode for the hearing device, wherein the airplane mode: is triggered only by receiving the first control signal before the second control signal; and prohibits the hearing device from transmitting wireless communication signals within a predetermined frequency range.  

1. A hearing device comprising a housing, a first user input, a second user input, a processor configured to receive control signals from the first and second user inputs, a memory coupled to the processor, the memory storing instructions that when executed by the processor cause the hearing device to: receive a first control signal that the hearing device has turned on; after the hearing device has turned on and before a first time period has expired, receive a second control signal to enter an airplane mode for the hearing device; activate the airplane mode for the hearing device; and provide a sound associated with entering the airplane mode after the first control signal is received and until the second control signal has been received for a predefined amount of time, wherein in the airplane mode causes the hearing device to stop transmitting wireless communication signals, and wherein the airplane mode is triggered only by receiving the first control signal before the second control signal.

2. The hearing device of claim 1, wherein the airplane mode prohibits the hearing device from transmitting wireless communication signals within a 4Application No.: 16/633,598Docket No.: 3041-0068-US frequency range from 2.39 GHz to 2.486 GHz, and wherein the first time period is less than 3 minutes.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 13-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (EP 2712210 A1).
 	Regarding claim 1, Pedersen teaches a hearing device (para. 0039, hearing aid housing) comprising: a processor (16 or 24) configured to receive control signals from a first user input (30, switch); and a memory (non-volatile memory) storing instructions that when executed by the processor cause the hearing device to: receive a first control signal (opening/closing of the battery door, fig. 2) that the hearing device has turned on; after the hearing device has turned on and before a first time period has expired (boot threshold), receive a second control signal (flight mode) to enter an airplane mode for the hearing device (opening battery door); and activate the airplane mode for the hearing device, wherein the airplane mode: is triggered only by receiving the first control signal before the second control signal (closing battery before opening within boot time threshold); and prohibits the hearing device from transmitting wireless communication signals (see fig.2, transceiver 22 disabled) within a predetermined frequency range.  
	Pedersen fails to teach a second user input; however, it is well-known in the art that a hearing aid comprises a user input for controlling the volume, loudness, etc. 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that applying a second user input to the invention of Pedersen would have yielded a predictable result. 

 	Regarding claim 2, Pedersen teaches the hearing device of claim 1, wherein the first time period is less than 3 minutes (para. 0018-0025, 0056; boot time opening and closing of device).  


 	Regarding claim 3, Pedersen teaches the hearing device of claim 1, wherein the first user input (30, switch) is a battery door and the first control signal is received in response to the battery door closing.  

 	Regarding claim 5, Pedersen teaches the hearing device of claim 1, wherein the second control signal is associated with a signal lasting from 5 to 20 seconds (para. 0018-0025, 0056; boot time opening and closing of device).  

	Regarding claim 13-15, Pedersen teaches a non-transitory computer-readable medium storing instructions that when executed by a processor (16 or 24) cause a hearing device to perform operations, the operations comprising: receiving a first control signal that the hearing device has turned on (opening/closing of the battery door, fig. 2); after the hearing device has turned on and before a first time period has expired (boot threshold), receiving a second control signal to enter an operation mode for the hearing device (flight mode); and activating the operation mode for the hearing device, wherein the operation mode: 203041-0068-USC 1 is triggered only by receiving the first control signal before the second control signal (closing battery before opening within boot time threshold); and prohibits the hearing device from transmitting wireless communication signals (see fig.2, transceiver 22 disabled) within a predetermined frequency range. 

 	Regarding claim 17, Pedersen teaches the non-transitory computer-readable medium of claim 13, wherein the instructions further use the hearing device to: transmit a visual or acoustical notification (0045; a timer is provided for monitoring. A timer (def.  n) -a device. e.g. stopwatch) that at least partially indicates the operation mode is active or is available for selection.  

 	Regarding claim 19, Pedersen teaches the non-transitory computer-readable medium of claim 13, wherein the second control signal is associated with a signal lasting from 5 to 20 seconds (para. 0018-0025; boot time opening and closing of device).  



Claim(s) 4, 7-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (EP 2712210 A1).  
Regarding claim 4, Pedersen teaches the hearing device of claim 1, wherein the second user input is at least one of the following: a physical button coupled to the hearing device; a dial physically coupled to the hearing device; a remote button; 183041-0068-USC 1 a remote graphical user interface on a mobile device wirelessly coupled to the hearing device; or a pressure sensor.  
Pedersen does not specifically teach the construction of the second user input.  However, it is well-known in the hearing aid to have buttons associated with the hearing aid for controlling functionally, such as volume, power, mode, etc. 
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that applying a second user input, e.g. button, to the invention of Pedersen would have yielded a predictable result. 

  	Regarding claims 7, 9, it teaches a method corresponding to the apparatus taught in claim(s) 1, 4, respectfully.  The method is inherent in that it simply provides a methodology for the logical implementation found in claims 1 (see rejection(s) above).
 
 	Regarding claim 8, Pedersen teaches an apparatus capable of performing the method of claim 7, wherein the first time period is less than 3 minutes (para. 0018-0025, 0056; boot time opening and closing of device).  

  	Regarding claim 10, Pedersen teaches the apparatus capable of performing the method of claim 7, wherein the second user input is associated with a signal lasting from 5 to 20 seconds (para. 0018-0025, 0056; boot time opening and closing of device).  

	Regarding claim 12, Pedersen teaches the apparatus capable of performing the method of     claim 7, wherein the predetermined frequency range is associated with communicating between the hearing aid device and non-hearing aid devices (para. 0057; other devices).


Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 19, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653